The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is in response to the amendments and arguments filed 10/18/2022.   Claims 1-3, 7-13, and 17-24 are pending.  Claims 4-6 and 14-16 have been canceled. 
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3, 7-13 and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receive image data, receive transaction data, generate emotion state data, generate a quality indicator, update a user profile.  
Claims 1-3, 7-13 and 17-24 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 11.  
The claims, as a whole, recite a method of organizing human activity (business relations). The claimed invention allows for applying image processing (evaluating) to the image data to determine an emotion state for the user during a recorded interaction and alter the interface to affect the user satisfaction while interacting with the interface which is a method of managing interactions between people for business relations (customer satisfaction). Thus, the claim recites an abstract idea.
The mere nominal recitation of a generic processor, interface, server and use of a generic machine learning algorithm does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claim as a whole merely describes how to generally “apply” the concept of evaluating and improve a user experience (through judging emotions) in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing customer experience evaluation system. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the apply and generate steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  The claims are directed to providing advice for changing an interface which is conceptual advice for results desired and not technological operations.
Dependent Claims 
Dependent claims 2-3, 7-10, 12-13, and 17-24 are also not patent eligible.  Each dependent claim (2-3 and 12-13 to type of transaction data, 7 and 17 to user profile data, 8 and 18 to emotional states,  9 and 19 to quality indicators, 10 and 20 to emotional states, 21-24 global parameters and image data) incorporated via reference the judicial exception recited in its independent claim are also not patent eligible. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Therefore, dependent claims 2-3, 7-10, 12-13, and 17-24  are not patent eligible. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-13 and 17-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over elKaliouby et al. (US-20140323817) in view of elKaliouby et al. (US 20180035938- hereinafter ‘938) in view of McCracken et al.  (US 20160321627 A1) in view of Cheng Shi (CN-103714331). 
Specifically as to claims 1 and 11, elKaliouby et al. (US-20140323817) disclose a method (and related system) comprising: receiving image data at a server, wherein the received image data is associated with a recorded interaction of a user with a user interface of a display (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface , clickstream behavior used to modify an app based on emotional profile);Page 4 receiving transaction data indicative of a process associated with the user interface (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile); generating emotion state data for the recorded interaction by isolating and identifying muscle movements and motion cues of the user within the received image data (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile; para 19--a camera to capture image for analysis); generating, via a classification algorithm having quality indicator parameters trained on historical population interaction data to the generated emotion state data and transaction data;  (see para 64-65, 37--a web service performs analysis on user satisfaction/emotion while interacting with a computer interface, clickstream behavior used to modify an app based on emotional profile) wherein the quality indicator is indicative of the user interaction with the user interface during the recorded interaction; updating a user profile based on the determined quality indicator for the recorded interaction, the updated profile being configured to effect adjustment of at least one parameter of the interface; and modifying the user interface based on the updated user profile (see para 32-34--interacting with an interface (website) and optimize product or service with real time updates) but does not specifically disclose displaying, on a display of an automated teller machine, a target graphical element indicating a portion of the display enabled to connect a user device to the automated teller machine; establishing a wireless connection between the user device and the automated teller machine based on a positioning of the user device with respect to the target graphical element; receiving, via the wireless connection, authorization data from a user associated with the user device, and authorizing the user based on the authorization data,  applying a classification algorithm, wherein the algorithm is trained.  
elKaliouby et al ('938) teaches facial image data of an individual is collected of the individual to provide mental state data using a first web-enabled computing device. The mental state data is analyzed to produce mental state information using a second web-enabled computing device. The mental state data is also collected from the individual through capture of sensor information. The mental state data is also collected from the individual through capture of audio data. The mental state data may be collected over a period of time and analyzed to determine a mood of the individual (abstract).  Further, elKaliouby provides motivations for machine learning in para 120 and fig 20 for improved market analysis and interactions by “Mental state analysis is important in many areas such as research, psychology, business, intelligence, law enforcement, and so on. The understanding of mental states can be used in a variety of fields, such as improving marketing analysis, assessing the effectiveness of customer service interactions and retail experiences, and evaluating the consumption of content such as movies and videos. Identifying points of frustration in a customer transaction can allow a company to take action to address the causes of the frustration. By streamlining processes, key performance areas such as customer satisfaction and customer transaction throughput can be improved, resulting in increased sales and revenues.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the interaction analysis system of elKaliouby et al. (‘817) the ability to generate a quality indicator for a recorded interaction with a learning algorithm as taught by elKaliouby et al. (‘938) for improved market analysis and emotion classification and interactions in with a computer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Cheng Shi teach machine learning is well known for emotion classification in an ATM (see para 2, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the interaction analysis system of elKaliouby et al. (‘817) the ability to generate a quality indicator for a recorded interaction with a learning algorithm as taught by elKaliouby et al. (‘ 938) and  Cheng Shi for improved market analysis and emotion classification and interactions in a ATM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
McCracken et al. teach biometric authentication of pre-staged self-service terminal transactions. In some embodiments, a customer may utilize a mobile device app to generate a transaction to be completed or performed on an SST, such as by identifying an item to purchase or an ATM withdraw. Data of the transaction to be performed may then be transmitted by the mobile device app to a server where the transaction will be pre-staged. When ready, the customer will approach an SST and the mobile device will connect to the SST via a wireless communication protocol, such as BLUETOOTH®, a Near-Field Communication (NFC) protocol, Wi-Fi, and the like. In some embodiments, this wireless connection is a peer-to-peer connection. The connection may be established automatically under the direction of a particular mobile device app, such as the mobile device app utilized to pre-stage the transaction. The customer will then initiate the transaction (see para 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the interaction analysis systems of elKaliouby et al. (‘817) and  elKaliouby et al. (‘ 938) , and Cheng Shi as recited above, the ability to authenticate a user with a wireless connection to a mobile device as taught by McCracken et al. for improved security and authentication in a ATM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  McCracken teaches with the increasing prevalence of customer mobile device usage, these same entities have been working toward a marriage between mobile devices and SSTs to provide enhanced customer experiences (see McCracken para 1). 
Specifically as to claim 2 and 12, wherein the transaction information comprises transaction type data, time of day data, temperature data, timing data, keystroke data, button data, age group data, and language data (elKaliouby et al. (‘817) para 24-25).
Specifically as to claim 3 and 13, the transaction interaction data further comprises environmental data, the environmental data comprising at least one of weather data, and time of day data  (elKaliouby et al. (‘817) para 25).
Cheng Shi teach machine learning is well known for emotion classification in an ATM (see para 2, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the interaction analysis system of elKaliouby et al. (‘817) the ability to calculate the value by a machine learning algorithm as taught by elKaliouby et al. (‘ 938) and Cheng Shi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claim 7 and 17, the user profile further comprises at least one of a height, a language, a gender, an age, an address, and an income (see para 29 elKaliouby et al. ’817).
Specifically as to claim 8 and 18, emotion state is at least one of anger, happiness, sadness, disgust, surprise, and fear (see elKaliouby et al. ’817 para 35).
Specifically as to claim 9 and 19, the quality indicator is at least one of a binary value, a categorical value and a numerical value (elKaliouby et al. ‘817 see para 57, 18 and 35).
Specifically as to claim 10 and 20, determine a segment emotion state for the user for each of a plurality of distinct aspects of the recorded interaction and determine a segment quality indicator for each of the distinct aspects (elKaliouby et al. ‘817 see para 64-65).
Specifically as to claims 21 and 23, wherein the at least one parameter comprises a global parameter, text size, interface element size, or interface element color see para 42,  elKaliouby et al. ‘817 “predict a preference”).
Specifically as to claims 22 and 24, wherein the image data comprises one or more of images or video recordings (elKaliouby et al. ‘817 see para 21 “ emotional state information captured from cameras, sensors, monitors, or other equipment”).

Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. 
35 USC 101 rejection
With regards to applicant’s argument “the claims, which are drawn to a system and related method for improving a user interface of an automated teller machine (ATM), are not mathematical concepts, methods of organizing human activity, or mental processes,” Examiner respectfully disagrees.  The claimed invention allows for applying image processing (evaluating) to the image data to determine an emotion state for the user during a recorded interaction and alter the interface to affect the user satisfaction with the interface which is a method of managing interactions between people for business relations (customer satisfaction). By applicant’s own admission (remarks 10/19/21 pages 11-12), the instant claimed invention determines “emotion states may also incorporate applying one or more techniques developed in psychology.” Thus, the claim recites an abstract idea.
With regards to applicant’s argument with respect to practical application of an improved user experience, Examiner respectfully disagrees.  An improved abstract idea remains an abstract idea.
With regards to applicant’s argument “Applicant's claims provide technical solution to this problem [user emotions] by recording user interactions with the user interface, determining a quality indicator that is indicative of the quality of the user's interaction with the user interface based on transaction data and emotion state data, and adjusting the user interface (i.e., hardware, software)” to provide feedback.  The instant claims are directed to providing advice for changing an interface for a user profile which is conceptual advice for results desired and not technological operations.  The instant claimed invention is a computer technology solution to a business problem of how to enhance a consumer experience and personalize the experience to keep the customer as a customer.  Further, the courts recently clarified that a relevant inquiry at step one is "to ask whether the claims are ·directed to an improvement to computer functionality versus being directed to an abstract idea." See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). It was contrasted that claims "directed to an improvement in the functioning of a computer" with claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be per-formed on a computer using conventional computer activity." Id. at *16-17. The claims are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology (machine learning for emotional state determining) in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.  In the instant application, it appears to be an improvement in the abstract idea and not an improvement to the technology. 
Further, by applicant’s own admission, the claimed invention (an abstract idea collecting data, determining emotional states and transmitting the data) is performed on a general purpose computer (“disclosure is operational with numerous other general purpose … computing system environments or configurations.  Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the disclosure include, but are not limited to, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based  systems, set top   boxes, programmable consumer electronics, network  PCs, minicomputers, mainframe computers, and distributed computing environments that include any of the above systems or devices, and the like …” see paragraphs 22, 26, 31, and 36 of the originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
35 USC § 103 Rejections 
Applicant’s arguments with respect to claim(s) 1-3, 7-13, and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dorsch et al. disclose an ATM transaction with a mobile device.  Tietzen et al.  disclose AI  incentives merchant transaction with consumer affinity (emotional analysis of experience).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691